(This is an entirely new rule)

RULE 105. LOCAL RULES.

Procedures for the promulgation and amendment of local criminal procedural rules are
set forth in Pennsylvania Rule of Judicial Administration 103(d).


             COMMENT: In 2016, the Supreme Court of Pennsylvania
             unified and consolidated the requirements and procedures
             for the promulgation and amendment of all local procedural
             rules, including local criminal procedural rules, into
             Pennsylvania Rule of Judicial Administration 103(d). All
             local rules previously promulgated in accordance with the
             requirements of Pa.R.Crim.P. 105 prior to this amendment
             remain effective upon compilation and publication pursuant
             to Pa.R.J.A. No. 103(d)(7).


             NOTE: Rule 6 adopted January 28, 1983, effective July 1,
             1983; amended May 19, 1987, effective July 1, 1987;
             renumbered Rule 105 and amended March 1, 2000,
             effective April 1, 2001; amended October 24, 2000, effective
             January 1, 2001; Comment revised June 8, 2001, effective
             immediately; amended October 15, 2004, effective January
             1, 2005; amended September 9, 2005, effective February 1,
             2006; amended January 25, 2008, effective February 1,
             2009; amended January 30, 2009, effective February 1,
             2009; amended May 7, 2014, effective immediately;
             rescinded June 28, 2016, effective August 1, 2016. New
             Rule 105 adopted June 28, 2016, effective August 1, 2016.




      *            *             *             *              *             *

      COMMITTEE EXPLANATORY REPORTS:

      Final Report explaining the March 1, 2000 reorganization and
      renumbering of the rules published with the Court’s Order at 30 Pa.B.
      1478 (March 18, 2000).
Final Report explaining the October 24, 2000 amendments published
with the Court’s Order at 30 Pa.B. 5742 (November 11, 2000).

Final Report explaining the June 8, 2001 Comment revision citing to
the AOPC's webpage published with the Court’s Order at 31 Pa.B.
3310 (June 23, 2001).

Final Report explaining the October 15, 2004 amendment to
paragraph (A), and to paragraph (C)(3) concerning the Legislative
Reference Bureau publication requirements, published with the
Court’s Order at 34 Pa.B. 5893 (October 30, 2004).

Final Report explaining the September 9, 2005 amendments to
paragraph (A) published with the Court’s Order at 35 Pa.B. 5242
(September 24, 2005).

Final Report explaining the January 25, 2008 changes to Rule 105
concerning submission of local rules for review prior to adoption
published with the Court’s Order at 38 Pa.B. 746 (February 9, 2008).

Final Report explaining the January 30, 2009 changes to Rule 105
concerning publication of local rules on the UJS Portal published
with the Court’s Order at 39 Pa.B. 829 (February 14, 2009).

Final Report explaining the May 7, 2014 amendments concerning the
transfer of the Philadelphia Traffic Court functions to the
Philadelphia Municipal Court published with the Court’s Order at 44
Pa.B. 3056 (May 24, 2014).

Final Report explaining the June 28, 2016 rescission of Rule 105,
adoption of new Rule 105, and the consolidation of the local
rulemaking approval and adoption procedures in Pa.R.J.A. 103(d)
published with the Court’s Order at 46 Pa.B.       (         , 2016).




                                  2